                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                            CR 13-2-M-DWM

                 Plaintiff,

      V.                                                    ORDER

 KYLE BRADLEY ANDERSON,

                  Defendant.


      Defendant Kyle Bradley Anderson's Motion for Early Termination of

Supervised Release is now before the Court. (Doc. 32.) Having considered the

factors in 18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant's

arguments, the Court is satisfied that early termination is warranted by "the interest

of justice." 18 U.S.C. § 3583(e)(l).

      Accordingly, IT IS ORDERED that Defendant's motion (Doc. 32) is

GRANTED. As of the date of this Order, Defendant's supervision is terminated.
                         (._/                                               /


      DATED this £            day of June, 2019.
